EXHIBIT 10.2

ASHWORTH, INC.
2007 NONSTATUTORY STOCK OPTION PLAN

ARTICLE I

PURPOSE OF PLAN

The Company has adopted this Plan to promote the interests of the Company and
its stockholders by enabling grants of Stock Options to provide a material
inducement for new, key executives to enter into employment with the Company
when the constraints of the Company’s existing equity incentive plans prevent
such grants, and to retain and motivate such executives, to encourage and reward
their contribution to the performance of the Company, and to align their
interests with the interests of the Company’s stockholders. Capitalized terms
not otherwise defined herein have the meanings ascribed to them in Article VIII.

ARTICLE II

EFFECTIVE DATE AND TERM OF PLAN



2.1   Term of Plan.  

This Plan became effective as of the Effective Date and will continue in effect
until the Expiration Date, at which time this Plan will automatically terminate.



2.2   Effect on Awards.  

Awards may be granted only during the Plan Term, but each Award granted during
the Plan Term will remain in effect after the Expiration Date until such Award
has been exercised, terminated or expired in accordance with its terms and the
terms of this Plan.



2.3   Stockholder Approval Expressly Not Required.  

In reliance on Nasdaq Marketplace Rule 4350(i)(1)(A)(iv), this Plan need not be
approved by the Company’s stockholders, provided that the Plan is approved by
either the Board’s independent Compensation and Human Resources Committee or a
majority of independent directors of the whole Board and provided further, that
Awards under the Plan are only made to Eligible Persons. Promptly following any
grant under this Plan, the Company shall disclose in a press release the
material terms of the grant, including the recipient and the number of shares
involved.

ARTICLE III

SHARES SUBJECT TO PLAN



3.1   Number of Shares.  

The maximum number of shares of Common Stock that may be issued pursuant to
Awards under this Plan is 200,000, subject to adjustment as set forth in
Section 3.4.



3.2   Source of Shares.  

The Common Stock to be issued under this Plan will be made available, at the
discretion of the Administrator, either from authorized but unissued shares of
Common Stock or from previously issued shares of Common Stock reacquired by the
Company.



3.3   Availability of Unused Shares.  

Shares of Common Stock subject to unexercised portions of any Award that expire,
terminate or are canceled, and shares of Common Stock issued pursuant to an
Award that are reacquired by the Company pursuant to this Plan or the terms of
the Award under which such shares were issued, will again become available for
the grant of further Awards under this Plan as part of the shares available
under Section 3.1. However, if the exercise price of, or withholding taxes
incurred in connection with, an Award is paid with shares of Common Stock, or if
shares of Common Stock otherwise issuable pursuant to Awards are withheld by the
Company in satisfaction of an exercise price or the withholding taxes incurred
in connection with any exercise or vesting of an Award, then the number of
shares of Common Stock available for issuance under the Plan will be reduced by
the gross number of shares for which the Award is exercised or for which it
vests, as applicable, and not by the net number of shares of Common Stock issued
to the holder of such Award.



3.4   Adjustment Provisions.  

(a) Adjustments. If the Company consummates any Reorganization in which holders
of shares of Common Stock are entitled to receive in respect of such shares any
additional shares or new or different shares or securities, cash or other
consideration (including, without limitation, a different number of shares of
Common Stock), or if the outstanding shares of Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities through merger, consolidation, sale or exchange of assets of the
Company, reorganization, recapitalization, reclassification, combination of
shares, stock dividend, stock split, reverse stock split, spin-off, or any other
equity restructuring transaction, as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), then, subject to Section 7.1,
an appropriate and equitable adjustment shall be made by the Administrator in:
(i) the maximum number and kind of shares subject to this Plan as provided in
Section 3.1; (ii) the number and kind of shares or other securities subject to
then outstanding Awards; and/or (iii) the price for each share or other unit of
any other securities subject to, or measurement criteria applicable to, then
outstanding Awards.

(b) No Fractional Interests. No fractional interests will be issued under the
Plan resulting from any adjustments.

(c) Adjustments Related to Company Stock. To the extent any adjustments relate
to stock or securities of the Company, such adjustments will be made by the
Administrator, whose determination in that respect will be final, binding and
conclusive.

(d) Right to Make Adjustment. The grant of an Award will not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.



3.5   Reservation of Shares.  

The Company will at all times reserve and keep available shares of Common Stock
equaling at least the total number of shares of Common Stock issuable pursuant
to all outstanding Awards.

ARTICLE IV

ADMINISTRATION OF PLAN



4.1   Administrator.  

(a) Plan Administration. This Plan will be administered by the Board and may
also be administered by a Committee of the Board appointed pursuant to
Section 4.1(b).

(b) Administration by Committee. The Board in its sole discretion may from time
to time appoint a Committee of not less than two (2) Board members with
authority to administer this Plan in whole or part and, subject to applicable
law, to exercise any or all of the powers, authority and discretion of the Board
under this Plan. As long as the Company has a class of equity securities
registered under Section 12 of the Exchange Act, this Plan will be administered
by a Committee of not less than two (2) Board members appointed by the Board in
its sole discretion from time to time, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 promulgated under the Exchange Act,
and (ii) an “Outside Director” as defined in the regulations adopted under
Section 162(m) of the IRC. The Board may from time to time increase or decrease
(but not below two (2)) the number of members of the Committee, remove from
membership on the Committee all or any portion of its members, and/or appoint
such person or persons as it desires to fill any vacancy existing on the
Committee, whether caused by removal, resignation or otherwise. Unless otherwise
required by this Section 4.1(b), the Board may disband the Committee at any
time.



4.2   Authority of Administrator.  

(a) Authority to Interpret Plan. Subject to the express provisions of this Plan,
the Administrator will have the power to implement, interpret and construe this
Plan and any Awards and Award Documents or other documents defining the rights
and obligations of the Company and Recipients hereunder and thereunder, to
determine all questions arising hereunder and thereunder, and to adopt and amend
such rules and regulations for the administration hereof and thereof as it may
deem desirable. The interpretation and construction by the Administrator of any
provisions of this Plan or of any Award or Award Document, and any action taken
by, or inaction of, the Administrator relating to this Plan or any Award or
Award Document, will be within the discretion of the Administrator and will be
conclusive and binding upon all persons. Subject only to compliance with the
express provisions hereof, the Administrator may act in its discretion in
matters related to this Plan and any and all Awards and Award Documents.

(b) Authority to Grant Awards. Subject to the express provisions of this Plan,
the Administrator may from time to time in its discretion select the Eligible
Persons to whom, and the time or times at which, Awards will be granted or sold,
the nature of each Award, the number of shares of Common Stock or the number of
rights that make up or underlie each Award, the exercise price and period (if
applicable) for the exercise of each Award, and such other terms and conditions
applicable to each individual Award as the Administrator may determine. Any and
all terms and conditions of Awards may be established by the Administrator
without regard to existing Awards or other grants and without incurring any
obligation of the Company in respect of subsequent Awards.

(c) Procedures. Subject to the Company’s charter or bylaws or any Board
resolution conferring authority on the Committee, any action of the
Administrator with respect to the administration of this Plan must be taken
pursuant to a majority vote of the authorized number of members of the
Administrator or by the unanimous written consent of its members; provided,
however, that (i) if the Administrator is the Committee and consists of two
(2) members, then actions of the Administrator must be unanimous, and
(ii) actions taken by the Board will be valid if approved in accordance with
applicable law.



4.3   No Liability.  

No member of the Board or the Committee or any designee thereof will be liable
for any action or inaction with respect to this Plan or any Award or any
transaction arising under this Plan or any Award except in circumstances
constituting bad faith of such member.



4.4   Amendments.  

(a) Plan Amendments. The Administrator may at any time and from time to time in
its discretion, insofar as permitted by applicable law, rule or regulation and
subject to Section 4.4(c), suspend or discontinue this Plan or revise or amend
it in any respect whatsoever, and this Plan as so revised or amended will govern
all Awards, including those granted before such revision or amendment. Without
limiting the generality of the foregoing, the Administrator is authorized to
amend this Plan to comply with or take advantage of amendments to applicable
laws, rules or regulations, including the Securities Act, the Exchange Act, the
IRC, or the rules of any exchange or market system upon which the Common Stock
is listed or trades, or any rules or regulations promulgated thereunder. No
stockholder approval of any amendment or revision will be required unless such
approval is required by applicable law, rule or regulation.

(b) Award Amendments. The Administrator shall make any adjustments as provided
in Section 3.4(a) and may at any time and from time to time in its discretion,
but subject to Section 4.4(c) and compliance with applicable statutory or
administrative requirements, accelerate or extend the vesting or exercise period
of any Award as a whole or in part, and make such other modifications in the
terms and conditions of an Award as it deems advisable. Notwithstanding the
foregoing and except as permitted in Section 3.4, the Administrator may not
amend the price for each share or other unit of any other securities subject to,
or measurement criteria applicable to, then outstanding Awards (such amendment a
“Repricing”) without receiving prior approval of the Company’s stockholders.
Similarly, the Administrator may not effectively Reprice an outstanding Award by
replacing an outstanding Award with new Award grant.

(c) Limitation. Except as otherwise provided in this Plan or in the applicable
Award Document, no amendment, revision, suspension or termination of this Plan
or an outstanding Award that would alter, impair or diminish in any material
respect any rights or obligations under any Award theretofore granted under this
Plan may be effected without the written consent of the Recipient to whom such
Award was granted.



4.5   Other Compensation Plans.  

The adoption of this Plan will not affect any other stock option, incentive or
other compensation plans in effect from time to time for the Company, and this
Plan will not preclude the Company from establishing any other forms of
incentive or other compensation for employees, directors, advisors or
consultants of the Company, whether or not approved by stockholders.



4.6   Plan Binding on Successors.  

This Plan will be binding upon the successors and assigns of the Company.

4.7 References to Successor Statutes, Regulations and Rules.

Any reference in this Plan to a particular statute, regulation or rule will also
refer to any successor provision of such statute, regulation or rule.



4.8   Invalid Provisions.  

In the event that any provision of this Plan is found to be invalid or otherwise
unenforceable under any applicable law, such invalidity or unenforceability is
not to be construed as rendering any other provisions contained herein invalid
or unenforceable, and all such other provisions are to be given full force and
effect to the same extent as though the invalid and unenforceable provision were
not contained herein.



4.9   Governing Law.  

This Plan will be governed by and interpreted in accordance with the internal
laws of the State of Delaware, without giving effect to the principles of the
conflicts of laws thereof.



4.10   Interpretation.  

Headings herein are for convenience of reference only, do not constitute a part
of this Plan, and will not affect the meaning or interpretation of this Plan.
References herein to Sections or Articles are references to the referenced
Section or Article hereof, unless otherwise specified.

ARTICLE V

GENERAL AWARD PROVISIONS



5.1   Participation in Plan.  

(a) Eligibility to Receive Awards. A person is eligible to receive grants of
Awards if, at the time of the grant of the Award, such person is an Eligible
Person and the Award is provided as an inducement material to the individual’s
entering into employment with the Company or an Affiliated Entity; provided,
however, that the grant is approved by either the Board’s independent
Compensation and Human Resources Committee or a majority of independent
directors of the whole Board, and provided further, that Awards granted to a
person who has received an offer of employment will terminate and be forfeited
without consideration if the employment offer is not accepted within such time
as may be specified by the Company. Promptly following any grant under this
Plan, the Company shall disclose in a press release the material terms of the
grant, including the recipient and the number of shares involved. Status as an
Eligible Person will not be construed as a commitment that any Award will be
granted under this Plan to an Eligible Person or to Eligible Persons generally.

(b) No Eligibility to Receive Incentive Stock Options. Incentive Stock Options
may not be granted under this Plan.

(c) Awards to Foreign Nationals. Notwithstanding anything to the contrary
herein, the Administrator may, in order to fulfill the purposes of this Plan,
modify grants of Awards to Recipients who are foreign nationals or employed
outside of the United States to recognize differences in applicable law, tax
policy or local custom.



5.2   Award Documents.  

Each Award must be evidenced by an agreement duly executed on behalf of the
Company and by the Recipient or, in the Administrator’s discretion, a confirming
memorandum issued by the Company to the Recipient, setting forth such terms and
conditions applicable to the Award as the Administrator may in its discretion
determine. Awards will not be deemed made or binding upon the Company, and
Recipients will have no rights thereto, until such an agreement is entered into
between the Company and the Recipient or such a memorandum is delivered by the
Company to the Recipient, but an Award may have an effective date prior to the
date of such an agreement or memorandum. Award Documents may be (but need not
be) identical and must comply with and be subject to the terms and conditions of
this Plan, a copy of which will be provided to each Recipient and incorporated
by reference into each Award Document. Any Award Document may contain such other
terms, provisions and conditions not inconsistent with this Plan as may be
determined by the Administrator. In case of any conflict between this Plan and
any Award Document, this Plan shall control.



5.3   Payment For Awards.  

(a) Payment of Exercise Price. The exercise price or other payment for an Award
is payable upon exercise of the Award by delivery of legal tender of the United
States or payment of such other consideration as the Administrator may from time
to time deem acceptable in any particular instance; provided, however, that the
Administrator may, in the exercise of its discretion, allow exercise of an Award
in a broker-assisted or similar transaction in which the exercise price is not
received by the Company until promptly after exercise.

(b) Company Assistance. The Company may assist any person to whom an Award is
granted (including, without limitation, any officer or director of the Company)
in the payment of the purchase price or other amounts payable in connection with
the receipt or exercise of that Award, by lending such amounts to such person on
such terms and at such rates of interest and upon such security (if any) as may
be consistent with applicable law and approved by the Administrator. In case of
such a loan, the Administrator may require that the exercise be followed by a
prompt sale of some or all of the underlying shares and that a portion of the
sale proceeds be dedicated to full payment of the exercise price and amounts
required pursuant to Section 5.10.

(c) Cashless Exercise. If permitted in any case by the Administrator in its
discretion, the exercise price for Awards may be paid by capital stock of the
Company delivered in transfer to the Company by or on behalf of the person
exercising the Award and duly endorsed in blank or accompanied by stock powers
duly endorsed in blank, with signatures guaranteed in accordance with the
Exchange Act if required by the Administrator; or retained by the Company from
the stock otherwise issuable upon exercise or surrender of vested and/or
exercisable Awards or other equity awards previously granted to the Recipient
and being exercised (if applicable) (in either case valued at Fair Market Value
as of the exercise date); or such other consideration as the Administrator may
from time to time in the exercise of its discretion deem acceptable in any
particular instance.

(d) No Precedent. Recipients will have no rights to the assistance described in
Section 5.3(b) or the exercise techniques described in Section 5.3(c), and the
Company may offer or permit such assistance or techniques on an ad hoc basis to
any Recipient without incurring any obligation to offer or permit such
assistance or techniques on other occasions or to other Recipients.



5.4   No Employment Rights.  

Nothing contained in this Plan (or in Award Documents or in any other documents
related to this Plan or to Awards) will confer upon any Eligible Person or
Recipient any right to continue in the employ of or engagement by the Company or
any Affiliated Entity or constitute any contract or agreement of employment or
engagement, or interfere in any way with the right of the Company or any
Affiliated Entity to reduce such person’s compensation or other benefits or to
terminate the employment or engagement of such Eligible Person or Recipient,
with or without cause. Except as expressly provided in this Plan or in any
statement evidencing the grant of an Award, the Company has the right to deal
with each Recipient in the same manner as if this Plan and any such statement
evidencing the grant of an Award did not exist, including, without limitation,
with respect to all matters related to the hiring, discharge, compensation and
conditions of the employment or engagement of the Recipient. Unless otherwise
set forth in a written agreement binding upon the Company or an Affiliated
Entity, all employees of the Company or an Affiliated Entity are “at will”
employees whose employment may be terminated by the Company or the Affiliated
Entity at any time for any reason or no reason, without payment or penalty of
any kind. Any question(s) as to whether and when there has been a termination of
a Recipient’s employment or engagement, the reason (if any) for such
termination, and/or the consequences thereof under the terms of this Plan or any
statement evidencing the grant of an Award pursuant to this Plan will be
determined by the Administrator and the Administrator’s determination thereof
will be final and binding.



5.5   Restrictions Under Applicable Laws and Regulations.  

(a) Government Approvals. All Awards will be subject to the requirement that, if
at any time the Company determines, in its discretion, that the listing,
registration or qualification of the securities subject to Awards granted under
this Plan upon any securities exchange or interdealer quotation system or under
any federal, state or foreign law, or the consent or approval of any government
or regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such an Award or the issuance, if any, or
purchase of shares in connection therewith, such Award may not be exercised as a
whole or in part unless and until such listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Company. During the term of this Plan, the Company will use
its reasonable efforts to seek to obtain from the appropriate governmental and
regulatory agencies any requisite qualifications, consents, approvals or
authorizations in order to issue and sell such number of shares of its Common
Stock as is sufficient to satisfy the requirements of this Plan. The inability
of the Company to obtain any such qualifications, consents, approvals or
authorizations will relieve the Company of any liability in respect of the
nonissuance or sale of such stock as to which such qualifications, consents,
approvals or authorizations pertain.

(b) No Registration Obligation; Recipient Representations. The Company will be
under no obligation to register or qualify the issuance of Awards or underlying
securities under the Securities Act or applicable state securities laws. Unless
the issuance of Awards and underlying securities have been registered under the
Securities Act and qualified or registered under applicable state securities
laws, the Company shall be under no obligation to issue any Awards or underlying
securities unless the Awards and underlying securities may be issued pursuant to
applicable exemptions from such registration or qualification requirements. In
connection with any such exempt issuance, the Administrator may require the
Recipient to provide a written representation and undertaking to the Company,
satisfactory in form and scope to the Company, that such Recipient is acquiring
such Awards and underlying securities for such Recipient’s own account as an
investment and not with a view to, or for sale in connection with, the
distribution of any such securities, and that such person will make no transfer
of the same except in compliance with any rules and regulations in force at the
time of such transfer under the Securities Act and other applicable law, and
that if securities are issued without registration, a legend to this effect
(together with any other legends deemed appropriate by the Administrator) may be
endorsed upon the securities so issued, and to the effect of any additional
representations that are appropriate in light of applicable securities laws and
rules. The Company may also order its transfer agent to stop transfers of such
shares. The Administrator may also require the Recipient to provide the Company
such information and other documents as the Administrator may request in order
to satisfy the Administrator as to the investment sophistication and experience
of the Recipient and as to any other conditions for compliance with any such
exemptions from registration or qualification.



5.6   Additional Conditions.  

Any Award may be subject to such provisions (whether or not applicable to any
other Award or Recipient) as the Administrator deems appropriate, including
without limitation provisions for the forfeiture of or restrictions on resale or
other disposition of securities of the Company acquired under this Plan,
provisions giving the Company the right to repurchase securities of the Company
acquired under this Plan in the event the Recipient leaves the Company for any
reason or elects to effect any disposition thereof, and provisions to comply
with federal and state securities laws.



5.7   No Privileges re Stock Ownership or Specific Assets.  

Except as otherwise set forth herein, a Recipient or a permitted transferee of
an Award will have no rights as a stockholder with respect to any shares
issuable or issued in connection with the Award until the Recipient has
delivered to the Company all amounts payable and performed all obligations
required to be performed in connection with exercise of the Award and the
Company has issued such shares. No person will have any right, title or interest
in any fund or in any specific asset (including shares of capital stock) of the
Company by reason of any Award granted hereunder. Neither this Plan (or any
documents related hereto) nor any action taken pursuant hereto is to be
construed to create a trust of any kind or a fiduciary relationship between the
Company and any person. To the extent that any person acquires a right to
receive an Award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.



5.8   Nonassignability.  

No Award is assignable or transferable except: (a) by will or by the laws of
descent and distribution; or (b) subject to the final sentence of this
Section 5.8, upon dissolution of marriage pursuant to a qualified domestic
relations order or, in the discretion of the Administrator and under
circumstances that would not adversely affect the interests of the Company,
transfers for estate planning purposes or pursuant to a nominal transfer that
does not result in a change in beneficial ownership. During the lifetime of a
Recipient, an Award granted to such person will be exercisable only by the
Recipient (or the Recipient’s permitted transferee) or such person’s guardian or
legal representative. Notwithstanding the foregoing, Awards subject to transfer
restrictions under the IRC may not be assigned or transferred in violation of
Section 422(b)(5) of the IRC or the regulations thereunder, and nothing herein
is intended to allow such assignment or transfer.



5.9   Information To Recipients.  

(a) Provision of Information. The Administrator in its sole discretion may
determine what, if any, financial and other information is to be provided to
Recipients and when such financial and other information is to be provided after
giving consideration to applicable federal and state laws, rules and
regulations, including, without limitation, applicable federal and state
securities laws, rules and regulations.

(b) Confidentiality. The furnishing of financial and other information that is
confidential to the Company is subject to the Recipient’s agreement to maintain
the confidentiality of such financial and other information, and not to use the
information for any purpose other than evaluating the Recipient’s position under
this Plan. The Administrator may impose other restrictions on the access to and
use of such confidential information and may require a Recipient to acknowledge
the Recipient’s obligations under this Section 5.9(b) (which acknowledgment is
not to be a condition to Recipient’s obligations under this Section 5.9(b)).



5.10   Withholding Taxes.  

Whenever the granting, vesting or exercise of any Award, or the issuance of any
securities upon exercise of any Award or transfer thereof, gives rise to tax or
tax withholding liabilities or obligations, the Administrator will have the
right as a condition thereto to require the Recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements arising in connection therewith. The Administrator may, in the
exercise of its discretion, allow satisfaction of tax withholding requirements
by accepting delivery of stock of the Company or by withholding a portion of the
stock otherwise issuable in connection with an Award, in each case valued at
Fair Market Value as of the date of such delivery or withholding, as the case
may be, is determined.



5.11   Legends on Awards and Stock Certificates.  

Each Award Document and each certificate representing securities acquired upon
vesting or exercise of an Award must be endorsed with all legends, if any,
required by applicable federal and state securities and other laws to be placed
on the Award Document and/or the certificate. The determination of which
legends, if any, will be placed upon Award Documents or the certificates will be
made by the Administrator in its discretion and such decision will be final and
binding.



5.12   Effect of Termination of Employment on Awards.  

(a) Termination of Vesting. Notwithstanding anything to the contrary herein, but
subject to Section 5.12(b), Awards will be exercisable by a Recipient (or the
Recipient’s successor in interest) following such Recipient’s termination of
employment or service only to the extent that installments thereof had become
exercisable on or prior to the date of such termination and are not forfeited
pursuant to Section 5.15.

(b) Alteration of Vesting and Exercise Periods. Notwithstanding anything to the
contrary herein, the Administrator may in its discretion (i) designate shorter
or longer periods following a Recipient’s termination of employment or service
during which Awards may vest or be exercised; provided, however, that any
shorter periods determined by the Administrator will be effective only if
provided for in this Plan or the instrument that evidences the grant to the
Recipient of the affected Award or if such shorter period is agreed to in
writing by the Recipient, and (ii) accelerate the vesting of all or any portion
of any Awards by increasing the number of shares purchasable at any time.

(c) Leave of Absence. In the case of any employee on an approved leave of
absence, the Administrator may make such provision respecting continuance of
Awards granted to such employee as the Administrator in its discretion deems
appropriate, except that in no event will an Award be exercisable after the date
such Award would expire in accordance with its terms had the Recipient remained
continuously employed.

(d) General Cessation. Except as otherwise set forth in this Plan or an Award
Document or as determined by the Administrator in its discretion, all Awards
granted to a Recipient, and all of such Recipient’s rights thereunder, will
terminate upon termination for any reason of such Recipient’s employment or
service with the Company or any Affiliated Entity (or cessation of any other
service relationship between the Recipient and the Company or any Affiliated
Entity in place as of the date the Award was granted).



5.13   Lock-Up Agreements.  

Each Recipient agrees as a condition to receipt of an Award that, in connection
with any public offering by the Company of its equity securities and upon the
request of the Company and the principal underwriter (if any) in such public
offering, any shares of Common Stock acquired or that may be acquired upon
exercise or vesting of an Award may not be sold, offered for sale, encumbered,
or otherwise disposed of or subjected to any transaction that will involve any
sales of securities of the Company, without the prior written consent of the
Company or such underwriter, as the case may be, for a period of not more than
365 days after the effective date of the registration statement for such public
offering. Each Recipient will, if requested by the Company or the principal
underwriter, enter into a separate agreement to the effect of this Section 5.13.



5.14   Restrictions on Common Stock and Other Securities.  

Common Stock or other securities of the Company issued or issuable in connection
with any Award will be subject to all of the restrictions imposed under this
Plan upon Common Stock issuable or issued upon exercise of Stock Options, except
as otherwise determined by the Administrator.



5.15   Cancellation and Rescission of Awards.  

Unless an Award Document or other separate written agreement binding upon the
Company provides otherwise, the Administrator may cancel any unexpired, unpaid
or deferred Award (whether or not vested) at any time if the Recipient thereof
fails at any time to comply with all applicable provisions of the Award Document
or this Plan, or does any of the following:

(a) During employment or engagement with the Company or any Affiliated Entity or
at any time within 365 days after termination of employment or engagement with
the Company or any Affiliated Entity, renders services for any organization or
engages directly or indirectly in any business that, in the judgment of the
Chief Executive Officer of the Company or other senior officer designated by the
Administrator, is or becomes competitive with the Company or any Affiliated
Entity, or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the business or interests of the Company or any Affiliated Entity. For a
Recipient whose employment has terminated, the judgment of the Chief Executive
Officer or such other senior officer shall be based upon the Recipient’s
position and responsibilities while employed by the Company or any Affiliated
Entity, the Recipient’s post-employment responsibilities and position with the
other organization or business, the extent of past, current and potential
competition or conflict between the Company or any Affiliated Entity and the
other organization or business, the effect on the customers, suppliers and
competitors of the Company or Affiliated Entity of the Recipient’s assuming the
post-employment position, the guidelines established in any employee handbook,
any employment agreement with the Recipient, and such other considerations as
are deemed by the Company to be relevant given the applicable facts and
circumstances.

(b) During employment or engagement with the Company or any Affiliated Entity or
at any time thereafter, fails to comply with any confidentiality agreement with
the Company or any Affiliated Entity to which the Recipient is party, or with
the policies of the Company or Affiliated Entity regarding nondisclosure of
confidential information, or without prior written authorization from the
Company or any Affiliated Entity, discloses to anyone outside the Company or any
Affiliated Entity, or uses for any purpose or in any context other than in
performance of the Recipient’s duties to the Company or any Affiliated Entity,
any confidential or trade secret information of the Company or any Affiliated
Entity.

(c) During employment or engagement with the Company or any Affiliated Entity or
at any time thereafter, fails to comply with any agreement with the Company or
any Affiliated Entity regarding assignment of inventions, or to otherwise
disclose promptly and assign to the Company or any Affiliated Entity all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Recipient during and within the scope of employment or
engagement by the Company or any Affiliated Entity, relating in any manner to
the actual or anticipated business, research, or development work of the Company
or any Affiliated Entity, or to do anything reasonably necessary to enable the
Company or any Affiliated Entity to secure a patent where appropriate in the
United States and other countries.

(d) During employment or engagement with the Company or any Affiliated Entity or
at any time thereafter, breaches any agreement with or duty to the Company or
any Affiliated Entity.

Upon and as a condition to exercise of any Award, a Recipient shall certify on a
form acceptable to the Company that he or she is in compliance with the terms
and conditions of this Plan and any applicable Award Document and has not done
any of the things described in this Section 5.15. Furthermore, if a Recipient
does any of the things described in this Section 5.15 within 180 days after any
exercise, payment or delivery pursuant to an Award, the Company may rescind such
exercise, payment or delivery. The Company shall notify the Recipient in writing
of any such rescission within two years after such exercise, payment or
delivery. Within ten days after receiving such notice from the Company, a
Recipient shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery pursuant to
an Award. Such payment shall be made by returning to the Company all shares of
capital stock that the Recipient received in connection with the rescinded
exercise, payment or delivery, or if such shares have been transferred by the
Recipient, then by paying the equivalent value thereof at the time of their
transfer to the Company in cash. To assist in enforcement of the Company’s
rescission right described above, the Company may, in its discretion, retain any
Common Stock or other consideration otherwise deliverable to a Recipient in
connection with an Award until the rescission period described above has lapsed.



5.16   Limits on Awards to Eligible Persons.  

Notwithstanding any other provision of this Plan, in order for the compensation
attributable to Awards hereunder to qualify as Performance-Based Compensation,
no one Eligible Person shall be granted awards (whether under this Plan or any
of the Company’s other equity incentive plans) with respect to more than 250,000
shares of Common Stock in any one calendar year. The limitation set forth in
this Section 5.16 will be subject to adjustment as provided in Section 3.4 or
under Article VII, but only to the extent such adjustment would not affect the
status of compensation attributable to Awards as Performance-Based Compensation.

ARTICLE VI

AWARDS



6.1   Stock Options.  

(a) Nature of Stock Options. All Stock Options granted under this Plan shall be
Nonqualified Stock Options.

(b) Option Exercise Price. The exercise price for each Stock Option will be
determined by the Administrator as of the date such Stock Option is granted, but
no less than Fair Market Value on the date of grant.

(c) Option Period and Vesting. Stock Options granted hereunder will vest and may
be exercised as determined by the Administrator, except that exercise of Stock
Options after termination of the Recipient’s employment or service shall be
subject to Section 5.12 and Section 6.1(e). Each Stock Option granted hereunder
and all rights or obligations thereunder shall expire on such date as may be
determined by the Administrator, but not later than ten (10) years after the
date the Stock Option is granted and may be subject to earlier termination as
provided herein or in the Award Document. Except as otherwise provided herein, a
Stock Option will become exercisable, as a whole or in part, on the date or
dates specified by the Administrator and thereafter will remain exercisable
until the exercise, expiration or earlier termination of the Stock Option.

(d) Exercise of Stock Options. The exercise price for Stock Options will be paid
as set forth in Section 5.3. No Stock Option will be exercisable except in
respect of whole shares, and fractional share interests shall be disregarded.
Not fewer than 100 shares of Common Stock may be purchased at one time and Stock
Options must be exercised in multiples of 100 unless the number purchased is the
total number of shares for which the Stock Option is exercisable at the time of
exercise. A Stock Option will be deemed to be exercised when the Secretary or
other designated official of the Company receives written notice of such
exercise from the Recipient in the form of Exhibit A hereto or such other form
as the Company may specify from time to time, together with payment of the
exercise price in accordance with Section 5.3 and any amounts required under
Section 5.10 or, with permission of the Administrator, arrangement for such
payment. Notwithstanding any other provision of this Plan, the Administrator may
impose, by rule and/or in Award Documents, such conditions upon the exercise of
Stock Options (including, without limitation, conditions limiting the time of
exercise to specified periods) as may be required to satisfy applicable
regulatory requirements, including, without limitation, Rule 16b-3 and
Rule 10b-5 under the Exchange Act, and any amounts required under Section 5.10,
or any applicable section of or regulation under the IRC.

(e) Termination of Employment.

(i) Termination for Just Cause. Subject to Section 5.12 and except as otherwise
provided in a written agreement between the Company or an Affiliated Entity and
the Recipient, which may be entered into at any time before or after termination
of employment or service, in the event of a Just Cause Dismissal of a Recipient
all of the Recipient’s unexercised Stock Options, whether or not vested, will
expire and become unexercisable as of the date of such Just Cause Dismissal.

(ii) Termination Other Than for Just Cause. Subject to Section 5.12 and except
as otherwise provided in a written agreement between the Company or an
Affiliated Entity and the Recipient, which may be entered into at any time
before or after termination of employment or service, if a Recipient’s
employment or service with the Company or any Affiliated Entity terminates for:

(A) any reason other than for Just Cause Dismissal, death, Permanent Disability
or Retirement, the Recipient’s Stock Options, whether or not vested, will expire
and become unexercisable as of the earlier of: (A) the date such Stock Options
would expire in accordance with their terms had the Recipient remained employed;
and (B) 180 days after the date of termination of employment or service.

(B) death or Permanent Disability or Retirement, the Recipient’s unexercised
Awards will, whether or not vested, expire and become unexercisable as of the
earlier of: (A) the date such Awards would expire in accordance with their terms
had the Recipient remained employed; and (B) 365 days after the date of
termination of employment or service.



6.2   Dividend Equivalents.  

The Administrator may grant Dividend Equivalents to any Recipient who has
received an Award. Dividend Equivalents may be paid in cash, Common Stock or
other Awards; the amount of Dividend Equivalents paid other than in cash will be
determined by the Administrator by application of such formula as the
Administrator may deem appropriate to translate the cash value of dividends paid
to the alternative form of payment of the Dividend Equivalent. Dividend
Equivalents will be computed as of each dividend record date and will be payable
to recipients thereof at such time as the Administrator may determine. However,
if it is intended that an Award qualify as Performance-Based Compensation, and
the amount of compensation the Eligible Person could receive under the Award is
based solely on an increase in value of the underlying stock after the date of
the grant or Award, then the payment of any Dividend Equivalents related to the
Award shall not be made contingent on the exercise of the Award.

ARTICLE VII

CHANGE IN CONTROL



7.1   Provision for Awards Upon Change in Control.  

As of the effective time and date of any Change in Control, this Plan and any
then outstanding Awards (whether or not vested) will automatically terminate
unless: (a) provision is made in writing in connection with such transaction for
the continuance of this Plan and for the assumption of such Awards, or for the
substitution for such Awards of new awards covering the securities of a
successor entity or an affiliate thereof, with appropriate adjustments as to the
number and kind of securities and exercise prices or other measurement criteria,
in which event this Plan and such outstanding Awards will continue or be
replaced, as the case may be, in the manner and under the terms so provided; or
(b) the Board otherwise provides in writing for such adjustments as it deems
appropriate in the terms and conditions of the then-outstanding Awards (whether
or not vested), including, without limitation, (i) accelerating the vesting of
outstanding Awards, and/or (ii) providing for the cancellation of Awards and
their automatic conversion into the right to receive the securities, cash or
other consideration that a holder of the shares underlying such Awards would
have been entitled to receive upon consummation of such Change in Control had
such shares been issued and outstanding immediately prior to the effective date
and time of the Change in Control (net of the appropriate option exercise
prices). If, pursuant to the foregoing provisions of this Section 7.1, this Plan
and the Awards terminate by reason of the occurrence of a Change in Control
without provision for any of the action(s) described in clause (a) or
(b) hereof, then subject to Sections 5.12 and 5.15, any Recipient holding
outstanding Awards will have the right, at such time prior to the consummation
of the Change in Control as the Board designates, to exercise or receive the
full benefit of the Recipient’s Awards to the full extent not theretofore
exercised, including any installments which have not yet become vested.

ARTICLE VIII

DEFINITIONS

Capitalized terms used in this Plan and not otherwise defined have the meanings
set forth below:

“Administrator” means the Board as long as no Committee has been appointed and
is in effect and also means the Committee to the extent that the Board has
delegated authority thereto.

“Affiliated Entity” means any Parent Corporation of the Company or Subsidiary
Corporation of the Company or any other entity controlling, controlled by, or
under common control with the Company.

“Applicable Dividend Period” means (i) the period between the date a Dividend
Equivalent is granted and the date the related Award is exercised, terminates,
or is converted to Common Stock, or (ii) such other time as the Administrator
may specify in the written instrument evidencing the grant of the Dividend
Equivalent.

“Award” means any Stock Option or Dividend Equivalent granted or sold to an
Eligible Person under this Plan.

“Award Document” means the agreement or confirming memorandum setting forth the
terms and conditions of an Award.

“Board” means the Board of Directors of the Company.

“Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

(i) Any Person becomes the beneficial owner (within the meaning of

Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of either the then outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors; or

(ii) Individuals who, as of the effective date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual who becomes a director after the effective
date hereof whose election, or nomination for election by the Company’s
stockholders, is approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered to be a member of the
Incumbent Board unless that individual was nominated or elected by any person,
entity or group (as defined above) having the power to exercise, through
beneficial ownership, voting agreement and/or proxy, forty percent (40%) or more
of either the outstanding shares of Common Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors, in which case that individual shall not be considered
to be a member of the Incumbent Board unless such individual’s election or
nomination for election by the Company’s stockholders is approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board; or

(iii) Consummation by the Company of the sale or other disposition by the
Company of all or substantially all of the Company’s assets or a Reorganization
of the Company with any other person, corporation or other entity, other than

(A) a Reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto (or, in the case of a Reorganization that
is preceded or accomplished by an acquisition or series of related acquisitions
by any Person, by tender or exchange offer or otherwise, of voting securities
representing 5% or more of the combined voting power of all securities of the
Company, immediately prior to such acquisition or the first acquisition in such
series of acquisitions) continuing to represent, either by remaining outstanding
or by being converted into voting securities of another entity, more than 50% of
the combined voting power of the voting securities of the Company or such other
entity outstanding immediately after such Reorganization (or series of related
transactions involving such a Reorganization), or

(B) a Reorganization effected to implement a recapitalization or reincorporation
of the Company (or similar transaction) that does not result in a material
change in beneficial ownership of the voting securities of the Company or its
successor; or

(iv) Approval by the stockholders of the Company or an order by a court of
competent jurisdiction of a plan of liquidation of the Company.

“Committee” means any committee appointed by the Board to administer this Plan
pursuant to Section 4.1.

“Common Stock” means the common stock of the Company, as constituted on the
Effective Date, and as thereafter adjusted under Section 3.4.

“Company” means Ashworth, Inc., a Delaware corporation.

“Dividend Equivalent” means a right granted by the Company under Section 6.2 to
a holder of an Award denominated in shares of Common Stock to receive from the
Company during the Applicable Dividend Period payments equivalent to the amount
of dividends payable to holders of the number of shares of Common Stock
underlying such Award.

“Effective Date” means October 24, 2007, which is the date this Plan was adopted
by the Board.

“Eligible Person” means a person not previously an employee or director of the
Company or any Affiliated Entity, or who has experienced a bona-fide period of
non-employment with the Company and its Affiliated Entities, within the meaning
of Nasdaq Marketplace Rule 4350(i)(1)(A)(iv).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the tenth (10th) anniversary of the Effective Date.

“Fair Market Value” of a share of the Company’s capital stock as of a particular
date means: (i) if the stock is listed on an established stock exchange or
exchanges (including for this purpose, the Nasdaq National Market), the
arithmetic mean of the highest and lowest sale prices of the stock for the
trading day immediately preceding such date on the primary exchange upon which
the stock trades, as measured by volume, as published in The Wall Street
Journal, or, if no sale price was quoted for such date, then as of the next
preceding date on which such a sale price was quoted; or (ii) if the stock is
not then listed on an exchange or the Nasdaq National Market, the average of the
closing bid and asked prices per share for the stock in the over-the-counter
market on such date (in the case of (i) or (ii), subject to adjustment as and if
necessary and appropriate to set an exercise price not less than 100% of the
fair market value of the stock on the date an Award is granted); or (iii) if the
stock is not then listed on an exchange or quoted in the over-the-counter
market, an amount determined in good faith by the Administrator, provided,
however, that (A) when appropriate, the Administrator in determining Fair Market
Value of capital stock of the Company may take into account such other factors
as it may deem appropriate under the circumstances, and (B) if the stock is
traded on the Nasdaq SmallCap Market and both sales prices and bid and asked
prices are quoted or available, the Administrator may elect to determine Fair
Market Value under either clause (i) or (ii) above. The Fair Market Value of
rights or property other than capital stock of the Company means the fair market
value thereof as determined by the Administrator on the basis of such factors as
it may deem appropriate.

“Incentive Stock Option” means a Stock Option that qualifies as an incentive
stock option under Section 422 of the IRC.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Just Cause Dismissal” means a termination of a Recipient’s employment for any
of the following reasons: (i) the Recipient violates any reasonable rule or
regulation of the Board, the Company’s President or Chief Executive Officer or
the Recipient’s superiors that results in damage to the Company or any
Affiliated Entity or which, after written notice to do so, the Recipient fails
to correct within a reasonable time not exceeding 15 days; (ii) any willful
misconduct or gross negligence by the Recipient in the responsibilities assigned
to the Recipient; (iii) any willful failure to perform the Recipient’s job as
required to meet the objectives of the Company or any Affiliated Entity;
(iv) any wrongful conduct of a Recipient which has an adverse impact on the
Company or any Affiliated Entity or which constitutes a misappropriation of
assets of the Company or any Affiliated Entity; (v) the Recipient does any of
the things described in Section 5.15; or (vi) any other conduct that the
Administrator reasonably determines constitutes Just Cause for Dismissal;
provided, however, that if a Recipient is party to an employment agreement with
the Company or any Affiliated Entity providing for just cause dismissal (or some
comparable concept) of Recipient from Recipient’s employment with the Company or
any Affiliated Entity, “Just Cause Dismissal” for purposes of this Plan will
have the same meaning as ascribed thereto or to such comparable concept in such
employment agreement.

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

“Parent Corporation” means any Parent Corporation as defined in Section 424(e)
of the IRC.

“Performance-Based Compensation” means performance-based compensation as
described in Section 162(m) of the IRC. If the amount of compensation an
Eligible Person will receive under any Award is not based solely on an increase
in the value of Common Stock after the date of grant or award, the
Administrator, in order to qualify an Award as performance-based compensation
under Section 162(m) of the IRC, can condition the grant, award, vesting, or
exercisability of such an Award on the attainment of a preestablished, objective
performance goal. For this purpose, a preestablished, objective performance goal
may include one or more of the following performance criteria: (a) cash flow,

(b) earnings per share (including earnings before interest, taxes, and
amortization), (c) return on equity, (d) total Shareholder return, (e) return on
capital, (f) return on assets or net assets, (g) income or net income,
(h) operating income or net operating income, (i) operating margin, (j) return
on operating revenue, and (k) any other similar performance criteria.

“Permanent Disability” means that the Recipient becomes physically or mentally
incapacitated or disabled so that the Recipient is unable to perform
substantially the same services as the Recipient performed prior to incurring
such incapacity or disability (the Company, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Company and the Recipient), and such incapacity or disability continues for a
period of three (3) consecutive months or six (6) months in any 12-month period
or such other period(s) as may be determined by the Administrator with respect
to any Award.

“Person” means any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding (i) the Company and its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by the Company and (iii) an underwriter or underwriting syndicate
that has acquired the Company’s securities solely in connection with a public
offering thereof.

“Plan” means this 2007 Nonstatutory Stock Option Plan of the Company.

“Plan Term” means the period during which this Plan remains in effect
(commencing the Effective Date and ending on the Expiration Date).

“Recipient” means a person who has received an Award.

“Reorganization” means any merger, consolidation or other reorganization.

“Retirement” of a Recipient means the Recipient’s resignation from the Company
or any Affiliated Entity after reaching age 60 and at least five years of
full-time employment by the Company or any Affiliated Entity, without any
circumstances that would justify a Just Cause Dismissal of the Recipient.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant Stockholder” is an individual who, at the time a Stock Option is
granted to such individual under this Plan, owns more than ten percent (10%) of
the combined voting power of all classes of stock of the Company or of any
Parent Corporation or Subsidiary Corporation (after application of the
attribution rules set forth in Section 424(d) of the IRC).

“Stock Option” means a right to purchase stock of the Company granted under
Section 6.1 of this Plan.

“Subsidiary Corporation” means any Subsidiary Corporation as defined in
Section 424(f) of the IRC.

1

EXHIBIT A

to Ashworth, Inc.

2007 Nonstatutory Stock Option Plan

NOTICE OF EXERCISE

Ashworth, Inc.

Re: Stock Option

Notice is hereby given that I elect to purchase the number of shares (the
“Shares”) set forth below pursuant to the stock option referenced below at the
exercise price applicable thereto:

         
Option Grant Date:
  ______________
 
       
Total Number of Shares
       
Underlying Original Option:
  ______________
 
       
Number of Shares for which
       
Option has been previously
       
exercised:
  ______________
 
       
Exercise Price Per Share:
  ______________
 
       
Number of Shares Being
       
Acquired With This Exercise:
  ______________
 
       

A check in the amount of the aggregate price of the shares being purchased is
attached.

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

I understand that the certificate representing the Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Shares.

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2007 Nonstatutory Stock Option Plan.

     

(signature)

     

(name of Optionee)

2

ASHWORTH, INC.

NOTICE OF OPTION GRANT

This Notice of Option Grant will confirm that as of      ,      , Ashworth, Inc.
(the “Company”) granted a stock option to you pursuant to the Company’s 2007
Nonstatutory Stock Option Plan (the “Plan”) upon the following terms and
conditions:

         
Option Grant Date:
  _________________
Type of Option:
  Nonqualified

Maximum Number of
       
Shares of Common
       
Stock Issuable Upon
       
Exercise of Option:
  _________________
Exercise Price:
  $_____ per share
Vesting Schedule:
       
Expiration Date:
  _________________

In addition to the terms described herein, this award is subject to the terms
and conditions of the Plan, a copy of which is attached hereto and incorporated
herein by reference.

SALE, TRANSFER OR HYPOTHECATION OF THE OPTION REFERRED TO ABOVE AND SHARES
ISSUABLE UNDER THIS OPTION ARE SUBJECT TO RESTRICTIONS UNDER THE PLAN AND
APPLICABLE LAW.

ASHWORTH, INC.

By:
Name:
Title:


3

ASHWORTH, INC.

2007 NONSTATUTORY STOCK OPTION PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of the
Option Grant Date set forth below, by and between Ashworth, Inc., a Delaware
corporation (the “Company”), and      (“Optionee”). Terms not otherwise defined
in this Agreement shall have the meanings ascribed to them in the Company’s 2007
Nonstatutory Stock Option Plan (the “Plan”). The parties agree as follows:

1. Governing Plan. Optionee has received a copy of the Plan. This Agreement is
subject in all respects to the applicable provisions of the Plan, which are
incorporated herein by reference. In the case of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control.

2. Grant of Option. The Company hereby grants to Optionee a stock option (the
"Option”) to purchase shares of the Company’s Common Stock upon the following
terms and conditions:

         
Option Grant Date:
  _________________
Type of Option:
  Nonqualified

Maximum Number of Shares of
       
Common Stock Issuable
       
Upon Exercise of Option:
  _________________
Purchase Price Per Share:
  $_____ per share
Vesting Schedule:
       

3. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made or to be performed wholly within the State of Delaware.

IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement
effective as of the Option Grant Date.

     
The Company:
  Optionee:
By:
 

 
   
Its:
  Name:
 
   

4